Title: Samuel J. Harrison to Thomas Jefferson, 13 March 1812
From: Harrison, Samuel Jordan
To: Jefferson, Thomas


          
                  sir 
                   
                     Lynchbg 
                     Mar 13. 1812
          your Dft in favor of Brown & Co paye the 1st of next Month for $600. has appeard & wishing it Should be Honor’d have accepted it, & Shall pay it at maturity.
          
		  
		  
		  If you have intended this Dft as a part of the last payment for the Land, (which from its having been made payable at the Same time it would Seem that you have) I here inform you that I do not expect to make that payment untill the Title Shall be fully clear’d—Scott having Sued both you & me for a Valuable part of the Tract.
          Now however frivolous this Suit may be thought to be; yet I ought not, nor Can I believe that you wish me to be Involved in any Trouble about it; which would Evidently you Know be the Case, in the Event of your Death, before the Suit Shall be Decided.
          I am Sorry that Scott is So Troublesome, and hope you will not think hard of me for withholding the £400. untill I Shall have Received an undoubted Title to the Land; for I asure you it would be but little Consequence to me, did I not believe that Justice to myself & Family Required
			 that I Should do So.
          I here Enclose you the Bond for the last Payment, which has been allways Ready for you had Mr Griffin applied as you directed him.
           
		  
		  
		  The $600. will of course be deducted out of the Tobo—
          Yr Mo ob St
                  S J Harrison
        